Title: To James Madison from Thomas Cooper, 19 August 1810
From: Cooper, Thomas
To: Madison, James


SirNorthumberland Pennsylvania August 19th. 1810
The liberty I am now about to take, I take on reflection; persuaded that if I am mistaken in my notions of propriety, you will attribute the present request to a good motive.
Since my arrival in this Country in 1793 the whole Science of Mineralogy in Europe has been new modelled. When my friend Mr Kirwan first published his elements of Mineralogy in 1784, it was the stock book: it is now obsolete. The Germans and French have outstripp’d even the English, in this branch of Chemistry, and Mineralogy rests for the present on Werner and the Abbè Hauy.
In Philadelphia (elsewhere in the United States I cannot answer) about twenty well educated, well informed men, with all the necessary ardour, are pursuing the Study scientifically and practically, in a way that must ultimately tell very much to the advantage of the Country. The mineral riches of Pennsylvania in the course of a very few years will be explored & brought into action. I have felt with no common pleasure that it has taken me lately much labour to get up to the Knowledge of the day. But we all labour under great want of european information. Nothing of Werner’s is translated into english but his External Characters of Fossils: and the great work of the Abbe Hauy to which every Mineralogist in Europe is consulting with anxious attention, is unknown to us except by Character. I have called it a great work not from its bulk for it is I believe confined to 2 or 3 8vo volumes, but for the new views it contains, and the condensed information of the modern day to be found in it, so far as I can collect from english Information. In illustration of this work, the Abbè has procured sets of Chrystals to be modelled and executed cheaply in Seve porcelain. But this dreadful war, cuts off all our European Sources of Knowledge, and we despair of getting classic books on the Subject from the Continent here. I think I could find time to translate it, if I had a copy.
I undertook a short time ago to compose and compile, a volume on the manufacturing processes dependant on Chemistry. I procured a friend to write to Genl Armstrong for a Copy of Loysel Sur l’Art de la Verrerie some months ago but without effect. Latterly I found a Copy in Philada. at M. Godon’s the Mineralogical lecturer there; he lent it me; I translated it; meaning to incorporate all the facts in my proposed compilation. Since that, I find there is a later edition & still later works on the Subject. This is provoking. Formerly I knew any recent publication of the french press, now, I am in utter darkness.
Can you assist (not me, but) us, in this respect, by requesting Mr Armstrong or Mr Waddell to procure and send over two Copies of the late Mineralogical Work of the Abbè Hauy, together with half a dozen or a dozen sets of his porcelain illustrations of Chrystallography?
Also any other late publication of repute on the Subject (i e within five years) whether translated from the German or composed in France.
Also the last editions of Loysel sur l’Art de la Verrerie, together with any other late publication of repute on the Glass manufacture.
Also the publications of Brogniart (Director of the Seve establishment) on the Subject of fabricating & enamilling porcelain.
Also the last edition of the elder & younger Berthollet sur la Teinture.
I will transmit 100 Dollars cheerfully to your order for the purpose, or my friend Mr John Vaughan, Merchant of Philadelphia, and Secretary of our Philosophical society, will either do this for me, or pay instantly the amount on receiving advice of the books being forwarded.
I think I feel an honest and fair deference for your situation, your Character, and the claims upon your time; and yet I cannot persuade myself that you will be offended at my present request, which I hope will not be deemed inconsistent with the sincere respect with which I remain Sir Your obliged friend and Servant
Thomas Cooper
